Case 4:18-cv-00341-ALM-CMC Document 27 Filed 06/18/19 Page 1 of 2 PageID #: 221




                           United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION


 RYAN KAISER, on behalf of himself and §
 others similarly-situated             §
                                       §
 V.                                    §             Civil Action No. 4:18CV341
                                       §             Judge Mazzant/Magistrate Judge Craven
 REVIVAL HOME HEALTHCARE               §
 SERVICES, INC. and SYLVESTER C. §
 UDEZE                                 §


                                             ORDER


        The above-referenced case was referred to the undersigned United States Magistrate Judge

 for pretrial purposes in accordance with 28 U.S.C. § 636. The following pending motion is before

 the Court:

        Plaintiff’s Motion to Compel Document Production from Defendants (Docket
        Entry # 19).

 The Court, having reviewed the motion and the response, is of the opinion the motion should be

 DENIED.

        In this Fair Labor Standards Act (“FLSA”) case, Plaintiff seeks the recovery of overtime

 wages he claims Defendants failed to pay him and other similarly situated employees in violation

 of the FLSA. According to Plaintiff, Defendants’ initial disclosures did not contain any relevant

 payroll information. Therefore, on September 28, 2018, Plaintiff’s counsel served Plaintiff’s

 Requests for Admission and First Request for Production on Defendants. The parties conferred on

 February 7, 2019, and Defendants served their response the same day, indicating “[a]ll responsive

 documents are attached, if any exist.”

        Plaintiff filed his motion to compel on March 5, 2019, asserting the only documents
Case 4:18-cv-00341-ALM-CMC Document 27 Filed 06/18/19 Page 2 of 2 PageID #: 222



    Defendants produced are “plaintiff’s annual earnings report and forms indicating that plaintiff (and

    some other employees) picked up their paychecks.” Docket Entry # 19 at 2. Plaintiff requests the

    Court order Defendants to promptly produce all responsive documents, including time keeping and

    payroll records for Plaintiff.

            In their April 25, 2019 response to Plaintiff’s motion, Defendants represent as follows:

            Defendants have complied and have provided Plaintiff with all responsive documents
.           they have located. Defendants have turned over all documents in their possession,
            custody or control. Defendants are not withholding any privilege[d] documents.

    Docket Entry # 24 at 1.    No further briefing has been filed.

            Considering the briefing before the Court, and further considering Defendants’ representation

    they have produced all responsive, non-privileged documents in their possession, custody or control,

    the Court, in its discretion, finds the motion should be denied. Accordingly, it is

            ORDERED that Plaintiff’s Motion to Compel Document Production from Defendants

    (Docket Entry # 19) is DENIED.

           SIGNED this 18th day of June, 2019.




                                                          ____________________________________
                                                          CAROLINE M. CRAVEN
                                                          UNITED STATES MAGISTRATE JUDGE




                                                      2
